Case 2:19-cr-00537-RGK Document 6 Filed 09/13/19 Page1of1 Page ID #:12

 

 

 

 

 

Memorandum
. a ym Te a
‘ ‘| Y ly wh A w wd
Subject: 7 , Date:
United States v. Mark Adam Skarulis September 13, 2019
To: : From:
KIRYK.GRAY _ DANIEL J.O’BRIEN . 2
Clerk, United States District Court Assistant United-States aor’
Central District of California Criminal Division — = eS t A =r
2 8
For purposes of determining whether the above-referenced matter, being filed on! Septembst 13,
2019: ' ‘ied
* ©
am

(a) should be assigned to the Honorable André Birotte Jr., it
C1 is
~ & is not

a matter that was pending in the United States Attorney’s Office on or before August 8,
2014, the date the Honorable André Birotte Jr. resigned from his position as the United
States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
CI is |
I is not
(1) a matter pending in the National Seni Section or one in which the National
Security Section has previously been involved; or (2) a matter in which current Assistant

United States Attorney Patrick Fitzgerald is or has been personally involved or on which
he has personally consulted while emplayed 4 in the U RAD.

t Y
AYE PF,
DANIEL J. O’BRIEN———_—---

Assistant United States Attorney
Criminal Division
